Exhibit 10.10

 [FORM OF PRIVATE SHELF NOTE]

KINRO, INC.
LIPPERT COMPONENTS, INC.

SENIOR NOTE

No. R-[__]

Original Principal Amount:
Original Issue Date:
Interest Rate:
Interest Payment Dates:
Final Maturity Date:
Principal Prepayment Dates and Amounts:

                FOR VALUE RECEIVED, the undersigned, KINRO, INC., a corporation
organized and existing under the laws of the State of Ohio (“Kinro”), and
LIPPERT COMPONENTS, INC., a corporation organized and existing under the laws of
the State of Delaware (“Lippert Components” and together with Kinro,
collectively, the “Co-Issuers”), hereby jointly and severally promise to pay to
[___________________________], or registered assigns, the principal sum of
[_______________________] DOLLARS ($[_________]) [on the Final Maturity Date
specified above] [, payable on the Principal Prepayment Dates and in the amounts
specified above, and on the Final Maturity Date specified above in an amount
equal to the unpaid balance of the principal hereof,] with interest (computed on
the basis of a 360-day year, 30-day month) (a) subject to clause (b), on the
unpaid balance thereof at the Interest Rate per annum specified above, payable
on each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) following the occurrence and during the continuance of an Event of Default,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand) on the unpaid balance of the principal, any
overdue payment of interest, any overdue payment of any Yield-Maintenance
Amount, at a rate per annum from time to time equal to the greater of (i) [**]%
or (ii) 2% over the rate of interest publicly announced by The Bank of New York
from time to time in New York City as its prime rate.

                Payments of principal of, interest on and any Yield-Maintenance
Amount payable with respect to this Note are to be made at the main office of
The Bank of New York in New York City or at such other place as the holder
hereof shall designate to the Co-Issuers in writing, in lawful money of the
United States of America.

                This Note is one of the Shelf Notes (herein called the “Notes”)
issued pursuant to a Note Purchase and Private Shelf Agreement, dated as of
February 11, 2005 (the “Agreement”), between the Co-Issuers and the Parent, on
the one hand, and the other Persons named as parties thereto, on the other, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to optional prepayment, in whole or from time to time in part, on the
terms




--------------------------------------------------------------------------------




specified in the Agreement. Capitalized terms used and not otherwise defined
herein shall have the meanings provided in the Agreement.

                This Note is secured by, and entitled to the benefits of, the
Collateral described in the Pledge Agreement. Reference is made to the Pledge
Agreement for the terms and conditions governing the collateral security for the
obligations of the Co-Issuers hereunder.

                Payment of the principal of, and Yield-Maintenance Amount, if
any, and interest on this Note has been guaranteed by the Parent in accordance
with the terms of the Agreement and by the Subsidiary Guarantors in accordance
with the terms of the Subsidiary Guaranty.

                This Note is a registered Note and, as provided in and subject
to the terms of the Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Co-Issuers may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Co-Issuers shall not be affected by any notice
to the contrary.

                In case an Event of Default, as defined in the Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Yield-Maintenance Amount) and with the effect provided in the Agreement.

                This Note is intended to be performed in the State of New York
and shall be construed and enforced in accordance with the internal law of such
State.

                                                 KINRO, INC.                   
  By:   Name:   Title:                                        LIPPERT
COMPONENTS, INC.                      By:   Name:   Title:                  
                   **  [2% over the stated coupon]  




--------------------------------------------------------------------------------